Citation Nr: 0032771	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-25 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for swollen feet.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia, to 
include as preexisting to service and aggravated by service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to May 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Illinois.

The appellant originally requested that he be afforded a 
Travel Board hearing at the time he submitted his substantive 
appeal in December 1999.  He later submitted a statement in 
January 2000 wherein he withdrew his request for a Travel 
Board hearing.  Accordingly, the Board finds that the 
veteran's request for a hearing has been properly withdrawn 
and will adjudicate the claim based on the evidence of 
record.  38 C.F.R. § 20.704(e) (2000).

Several items were submitted directly to the Board after the 
veteran's case was certified on appeal to the Board in 
February 2000.  However, because the veteran's case is to be 
remanded for further development, the RO will have an 
opportunity to review the items and include them in their 
adjudication of the appellant's claims. 

Finally, the Board notes that the veteran originally had a VA 
Form 21-22, dated in June 1999, in favor of the Disabled 
American Veterans (DAV) organization in his claims file.  The 
veteran then submitted a letter, received at the Board in 
February 2000, indicating that he wanted a private attorney 
as his representative.  The Board contacted the veteran in 
March 2000 and requested that, if the attorney was to 
represent the appellant, a VA Form 22a must be completed.  
The veteran returned the completed VA Form 22a in April 2000.  
However, he indicated the DAV as his representative as 
opposed to the attorney.  The DAV then submitted an Informal 
Hearing Presentation on behalf of the veteran in October 
2000.  It appears from the above that the veteran has 
retained the DAV as his representative.




REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (Act) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The Act removed the requirement for a claimant to 
submit a well-grounded claim.  The Act also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the Act are applicable to this 
case.

The veteran's service medical records (SMRs) are not 
extensive but do cover his period of enlistment from November 
1979 to May 1982.  They contain his entrance physical 
examination report, dated in October 1979, and a 
dental/medical health history, dated in March 1982.  While 
there is no separation physical examination record in the 
SMRs, there is no indication that there are missing clinical 
treatment records.  

The entrance physical examination report noted that the 
veteran received psychiatric treatment prior to service at 
the Herman A. Adler Zone Center.  The several SMR clinical 
entries of record do not show any treatment for a psychiatric 
problem in service.  The veteran was treated on one occasion 
for complaints of foot problems in August 1981.

The veteran originally submitted a claim for entitlement to 
compensation for an acquired psychiatric disorder in June 
1983.  At the time the veteran listed two sources of 
psychiatric treatment prior to service.  He was afforded a VA 
examination in September 1983.  He was diagnosed with an 
anxiety disorder.  No medical opinion was provided to address 
the issue of whether the disorder existed prior to service or 
whether the disorder was aggravated during the veteran's 
service.  However, the veteran's claim was denied in January 
1984 on the basis that his anxiety disorder preexisted 
service but was not aggravated by his service.

The veteran later attempted to reopen his claim in September 
1985, February 1987, and August 1989 by submitting a VA Form 
21-526 in each instance.  However, the veteran's attempts 
were denied on the basis of his failure to submit new and 
material evidence.  On each of claims forms the veteran 
indicated that he had received treatment for his psychiatric 
disorder, both prior to and after service from private 
physicians and hospitals in addition to a VA facility.

The veteran submitted his current claim in October 1998.  
Treatment records from several VA facilities were obtained 
and associated with the claims file.  Included in these 
records was a hospital summary from the Jefferson Barracks VA 
medical center (VAMC) in St. Louis, Missouri, for the period 
from June 17, 1998, to June 25, 1998.  The summary provided a 
diagnosis of chronic paranoid schizophrenia but did not 
provide any opinion regarding etiology of the disorder.  The 
veteran's current claim for entitlement to service connection 
for chronic paranoid schizophrenia was denied as not well 
grounded in December 1998.  The aspect of the disorder 
preexisting service with aggravation was not addressed.

The Board notes that the veteran submitted a statement in 
October 1998 wherein he stated that all of his post-service 
treatment had been at the VAMC in St. Louis.  However, a 
review of the claims file reflects that the veteran received 
treatment at several VA facilities, in addition to the 
private physicians and facilities noted on his prior 
applications for compensation.  The veteran has indicated 
that he received private treatment after service as early as 
1983.

It has been indicated that the veteran had been hospitalized 
at the VAMC in Kansas City, Missouri, beginning in September 
1985.  In January 1986, a VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, was submitted to the VAMC in Houston, 
Texas.  The form reflected an address for the veteran in 
Houston, Texas, at that time.  It is not clear if any 
treatment records were available from that facility.  In June 
1999, the veteran submitted a statement that alleged he had 
received treatment at the "Fort Roots" VAMC in Little Rock, 
Arkansas.  A VA Form 10-7131 was submitted to the Little Rock 
VAMC in July 1999.  A response was provided that same month 
that indicated the veteran's records were transferred to the 
VAMC in Muskogee, Oklahoma, in August 1996.  However, there 
is no indication that a request was sent to Muskogee to 
obtain the records.  In November 1999, the veteran provided a 
specific authorization to obtain treatment records from a Dr. 
Damara.  There is no indication that an attempt was made to 
obtain those records.  The Board notes that the VA Form 21-
526 submitted in February 1987 listed Dr. Damara as a 
provider at Mennonite Hospital in Bloomington, Illinois.

In light of the changes made by the Act, an attempt must be 
made to obtain outstanding treatment records for the veteran 
from both private and VA sources.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

The veteran submitted a copy of a physical examination 
report, dated in October 1999, and received by the Board in 
April 2000 after the appellant's claim was certified on 
appeal.  The RO has not yet had an opportunity to review the 
report and consider it in adjudicating the veteran's claim.  
A congressional inquiry was also received at the Board in May 
2000 after the veteran's appeal was certified.  The veteran's 
submission to his representative was essentially the same as 
a prior congressional submission.  The inquiry will be 
available to the RO for review when the veteran's claim is 
readjudicated on remand.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claims.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any records received 
should be associated with the claims 
file.  Any attempts to obtain the records 
must be documented.

2.  After completing the above action the 
veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
Copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  The examiner is requested to 
then provide an opinion:  (1) as to 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder is related to service; or, (2) 
if it is at least as likely as not that 
the disorder existed prior to service; 
and (3) if the disorder did exist prior 
to service, whether it is at least as 
likely as not that the disorder was 
aggravated during service beyond its 
normal progression.  The report of 
examination must be typed and must 
include the complete rationale for all 
opinions expressed.

3.  The veteran should also be afforded 
an orthopedic examination to evaluate his 
complaint of a foot disorder.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
Copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  If a foot disorder is diagnosed, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not related to service.  The 
report of examination must be typed and 
must include the complete rationale for 
all opinions expressed.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal, to 
include consideration of entitlement to 
service connection for an acquired 
psychiatric disorder under 38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 
(2000), if indicated.

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. .  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


